                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

MARLA SENEFF,                               )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:17-cv-04126-JPH-MJD
                                            )
INDIANA UNIVERSITY HEALTH, INC.,            )
                                            )
                        Defendant.          )

  ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Marla Seneff brought this age-discrimination suit after Indiana

University Health, Inc. (“IU Health”) terminated her employment. IU Health

has filed a motion for summary judgment under Federal Rule of Civil Procedure

56(a). Dkt. [36]. For the reasons that follow, that motion is GRANTED.

                                         I.
                               Facts and Background

      Because IU Health has moved for summary judgment under Rule 56(a),

the Court views and recites the evidence “in the light most favorable to the non-

moving party and draw[s] all reasonable inferences in that party’s favor.”

Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).

      A. Ms. Seneff’s employment with IU Health

      Ms. Seneff started working at Methodist Hospital—which later became

part of IU Health—in 1979. Dkt. 39-16 at 4 (Seneff Dep. at 19). She started as

a radiology technologist and then worked as an ultrasound technologist. Dkt.

39-16 at 4–5 (Seneff Dep. at 19–20). Around 1994, she became the Team



                                        1
Leader for IU Health’s Radiology Ultrasound Department—a position she held

until her termination. Dkt. 39-16 at 5–6 (Seneff Dep. at 20–21).

      As Team Leader, Ms. Seneff’s responsibilities included supervising,

training, and disciplining employees. Dkt. 39-16 at 21, 76–79 (Seneff Dep. at

76, 176–179). Her supervisor was Wendy McDougall, the manager of the

radiology department. Dkt. 39-16 at 7 (Seneff Dep. at 38); dkt. 39-17 at 2

(McDougall Dep. at 10).

      B. The incident before Ms. Seneff’s termination

      On February 22, 2017, Ms. Seneff was helping Michelle Davis, a newer

employee, get experience with certain types of exams. Dkt. 39-16 at 24–25

(Seneff Dep. at 79–80). When Ms. Seneff had trouble with a scanning machine,

Ms. Davis said that it worked fine the day before. Ms. Seneff responded: “well

it doesn’t seem to be working today.” Dkt. 39-16 at 28–29 (Seneff Dep. at 84–

85). Upset by that comment, Ms. Davis went to a bathroom and cried. Dkt.

39-18 at 40–41 (Davis Dep. at 40–41).

      Two other employees told Ms. McDougall that Ms. Davis was upset. Dkt.

39-17 at 28–29 (McDougall Dep. at 60–61). Ms. McDougall found Ms. Davis

and asked her what happened. Dkt. 39-17 at 29 (McDougall Dep. at 61). Ms.

McDougall then met with Ms. Seneff. Ms. McDougall yelled at Ms. Seneff, told

her that Ms. Davis was upset, and told her to go home—with no opportunity to

explain. Dkt. 39-16 at 33–34, 60 (Seneff Dep. at 89–90, 128).

      As she prepared to leave, Ms. Seneff saw Ms. Davis again and apologized

twice, then said that she was going home. Dkt. 39-16 at 36–40 (Seneff Dep. at


                                        2
92–96). This conversation also upset Ms. Davis, causing her to cry again. Dkt.

39-16 at 38 (Seneff Dep. at 94); dkt. 39-17 at 33 (McDougall Dep. at 74).

      Ms. McDougall then called and told human resources representative

Darrell Daniel what happened. Dkt. 39-17 at 34–36 (McDougall Dep. at 75–

77). She followed that call with an email asking for advice about “the

appropriate number of days for suspension for an employee incident that

happened.” Dkt. 39-14. Mr. Daniel recommended Ms. Seneff’s termination.

Dkt. 39-17 at 39 (McDougall Dep. at 81). Ms. McDougall went to her direct

supervisor, Todd Stanley, and tried to prevent Ms. Seneff’s termination but was

unsuccessful. Dkt. 39-17 at 41–44 (McDougall Dep. at 83, 86–87, 89).

Ultimately, Mr. Daniel, Mr. Stanley, and IU Health COO Parveen Chand

approved Ms. Seneff’s termination. Dkt. 39-17 at 41–44 (McDougall Dep. at

83, 86–87, 89). IU Health terminated Ms. Seneff when she returned to work on

February 27, 2017. Dkt. 39-16 at 52–53 (Seneff Dep. at 113–14).

      C. Ms. McDougall’s comments about Ms. Seneff and other employees

      The day before the incident between Ms. Seneff and Ms. Davis, Ms.

Seneff and Ms. McDougall attended a supervisor meeting. Dkt. 39-16 at 42, 64

(Seneff Dep. at 98, 133). Ms. McDougall said in a mean tone that she missed

Ms. Seneff’s birthday—“the big one”—and that maybe Ms. Seneff could retire

early. Dkt. 39-16 at 64 (Seneff Dep. at 133). Ms. Seneff had turned sixty the

month before. Dkt. 39-17 at 20 (McDougall Dep. at 50).

      Ms. McDougall had also made comments about the retirement status

and age of other employees. Twice in 2016, Ms. McDougall asked Ms. Seneff


                                       3
about other employees, wondering why they didn’t retire. Dkt. 39-16 at 70, 83

(Seneff Dep. at 160, 183). And in 2014, Ms. McDougall told Ms. Seneff about

the termination of an older employee, commenting: “you know how older

women can be.” Dkt. 39-16 at 46–47 (Seneff Dep. at 103, 105).

      D. The termination of former IU Health employee B.M.

      Ms. Seneff had supervised an ultrasound technologist, B.M., and helped

address concerns about B.M.’s performance. B.M. came to work late, struggled

to keep up with the work, and would disappear during her shift. Dkt. 39-16 at

76 (Seneff Dep. at 176). Later, a nurse complained that B.M. was intoxicated

at work, leading to IU Health giving her time off to seek substance-abuse

counseling. Dkt. 39-16 at 77–79 (Seneff Dep. at 177–79). IU Health gave B.M.

three formal corrective actions before eventually terminating her in February

2017. Dkt. 39-16 at 79–80 (Seneff Dep. at 179–80). B.M. was younger than

forty when IU Health terminated her employment. Dkt. 39-16 at 80 (Seneff

Dep. at 180).

      E. Procedural history

      Ms. Seneff brought this lawsuit in November 2017, alleging that she was

terminated because of her age in violation of the Age Discrimination in

Employment Act (“ADEA”). Dkt. 1; see 29 U.S.C. § 621 et seq. IU Health

moved for summary judgment. Dkt. 36.

                                      II.
                                Applicable Law

      Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to a
                                       4
judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

inform the court “of the basis for its motion” and specify evidence

demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

burden, the nonmoving party must “go beyond the pleadings” and identify

“specific facts showing that there is a genuine issue for trial.” Id. at 324.

      In ruling on a motion for summary judgment, the Court views the

evidence “in the light most favorable to the non-moving party and draw[s] all

reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation

omitted).

                                       III.
                                     Analysis

      The ADEA prohibits employers from, among other things, terminating a

protected individual’s employment based on age. 29 U.S.C. §§ 623(a)(1);

631(a); see Carson v. Lake County, 865 F.3d 526, 532 (7th Cir. 2017). To

prevail on an ADEA claim, a plaintiff must “prove, by a preponderance of the

evidence, that age was the ‘but-for’ cause of” her termination. Carson, 865

F.3d at 532. That can be done either with “evidence that her employer took an

adverse action against her because of her age,” or through the McDonnell

Douglas burden-shifting framework. Id. at 533 (citing McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973)). 1


1Ms. Seneff’s brief identifies seven “disputed material facts.” Dkt. 39 at 3.
Most of these—for example, whether IU Health “sought to discipline Seneff . . .
because of [her] age”—recite conclusions rather than specific disputed facts
with supporting citations. Id.; see Fed. R. Civ. P. 56(c)(1)(A); Sommerfield v.
                                         5
      A. Direct or circumstantial evidence

      IU Health argues that Ms. Seneff has not identified evidence from which

a jury could infer that she was terminated because of her age. Dkt. 37 at 23.

Ms. Seneff responds that a jury could infer age discrimination from several of

Ms. McDougall’s comments. Shortly before the termination, Ms. McDougall

made a comment about Ms. Seneff turning sixty years old and asked if she was

considering retirement. Dkt. 39-16 at 64 (Seneff Dep. at 133). Ms. Seneff

argues that this comment is evidence of discrimination because it made her

fear age-based hostility and was made shortly before her termination. Dkt. 39

at 20–21. Ms. Seneff also argues that Ms. McDougall had made similar

comments to and about other employees. Dkt. 39 at 19–20. IU Health

dismisses Ms. McDougall’s comments as isolated comments or stray remarks

insufficient to support a finding of age discrimination. Dkt. 37 at 22.

      To create a triable issue of fact, evidence “must point directly” to age

discrimination. Van Antwerp v. City of Peoria, 627 F.3d 295, 298 (7th Cir.

2010) (quoting Adams v. Wal-Mart Stores, 324 F.3d 935, 939 (7th Cir. 2003)).

Comments may meet that standard if they were made by the decisionmaker

around the time of the decision and referred to the challenged employment

action. Mach v. Will Cty. Sheriff, 580 F.3d 495, 499 (7th Cir. 2009). Here, Ms.

McDougall’s statements from 2014 and 2016 about “older women” and



City of Chicago, 863 F.3d 645, 649 (7th Cir. 2017) (“Summary judgment is not
a time to be coy: conclusory statements not grounded in specific facts are not
enough.” (citation omitted)). The Court has considered all facts that Plaintiff
has cited as precluding summary judgment.
                                        6
questioning why certain employees had not yet retired “are not probative of

discrimination.” Fleishman v. Cont’l Cas. Co., 698 F.3d 598, 605 (7th Cir.

2012) (citing Markel v. Board of Regents, 276 F.3d 906, 910–11 (7th Cir. 2002);

Kennedy v. Schoenberg, Fisher, & Newman, Ltd., 140 F.3d 716, 724 (7th Cir.

1998)). They were not “contemporaneous with the discharge” because they

were not made within two months of Ms. Seneff’s termination. Id. And they

were not “causally related to the discharge decision-making process” because

they were not made in a setting related to Ms. Seneff’s discipline or

termination. Id.

      While Ms. McDougall’s comment about Ms. Seneff’s birthday and early

retirement occurred less than a week before the termination of Ms. Seneff’s

employment, it is also insufficient to support a finding of age discrimination.

Retirement references are not “inevitable euphemism[s] for old age” and may be

innocuous in context. Skiba v. Ill. Cent. R.R., 884 F.3d 708, 720–22 (7th Cir.

2018). They are therefore not evidence of age discrimination when an

alternative explanation supports the employment action. Fleishman, 698 F.3d

at 606 (citing Kaniff v. Allstate Ins. Co., 121 F.3d 258, 263 (7th Cir. 1997)

(“This was therefore not a situation in which an employee in the protected age

group was hounded about retirement despite evidence of adequate

performance.”)).

      Here, IU Health has articulated a nondiscriminatory reason for

terminating Ms. Seneff’s employment. IU Health believed that Ms. Seneff had

treated a subordinate, Ms. Davis, inappropriately and in violation of IU Health’s


                                         7
Code of Conduct and Harassment and Workplace Violence Prevention policy

during two separate interactions on the same morning. See dkt. 38-4 at 6–19;

cf. Fleishman, 698 F.3d at 606 (finding that a termination due to performance

concerns did “not create any inference” that it was because of the employee’s

age); Van Antwerp, 627 F.3d at 297–99. After Ms. McDougall reported the

incident between Ms. Seneff and Ms. Davis to IU Health human resources,

Darrell Daniel (a human resources representative), Todd Stanley (Ms.

McDougall’s direct supervisor), and Parveen Chand (IU Health’s COO) approved

Ms. Seneff’s termination. Dkt. 39 at 13 (citing dkt. 39-17 at 41–44 (McDougall

Dep. at 83, 86–87, 89)).

      Ms. Seneff’s evidence as a whole thus consists of an “isolated comment

or ‘stray remark’” without a causal connection to her termination. See

Fleishman, 698 F.3d at 605 (finding no evidence of discrimination when

comments were either not contemporaneous or had no connection to the

termination decision). This is insufficient to permit a reasonable factfinder to

conclude that IU Health terminated Ms. Seneff’s employment because of her

age. Mach, 580 F.3d at 499–500. 2

      B. McDonnell Douglas burden shifting

      IU Health argues that Ms. Seneff’s claim also fails under the McDonnell

Douglas burden-shifting analysis. “Under McDonnell Douglas, where a plaintiff


2 For this reason, two other disputed facts—whether Ms. Seneff had an
opportunity to give her side of the story, and whether Ms. McDougall was a
“decisionmaker” in the termination—do not create triable issue for a jury. See
Celotex Corp, 477 U.S. at 322–23 (noting that a lack of proof on one essential
element “necessarily renders all other facts immaterial”).
                                        8
establishes a prima facie case for discrimination, the burden shifts to the

employer to offer a legitimate, non-discriminatory reason for the challenged

employment action. If the employer does so, the burden shifts back to the

plaintiff to prove pretext.” Carson, 865 F.3d at 535–36.

      To establish a prima facie case, Ms. Seneff must “come forward with

evidence showing that ‘(1) she is a member of a protected class, (2) she was

meeting the defendant’s legitimate expectations, (3) she suffered an adverse

employment action, and (4) similarly situated employees who were not

members of her protected class were treated more favorably.’” Id. (quoting

Simpson v. Franciscan Alliance, Inc., 827 F.3d 656, 661 (7th Cir. 2016)). IU

Health argues that Ms. Seneff cannot show that she was meeting its reasonable

expectations or that any similarly situated employee was treated more

favorably. Ms. Seneff responds that her performance evaluations demonstrate

she was meeting IU Health’s legitimate expectations and that a similarly

situated employee was treated more favorably and thus may be used as a

“comparator” to support an inference of discrimination.

      But Ms. Seneff has not identified a comparator who is similarly situated

enough to allow a jury to infer that IU Health terminated her because of her

age. The similarly situated inquiry asks, “are there enough common features

between the individuals to allow a meaningful comparison”? Coleman v.

Donahoe, 667 F.3d 835, 841 (7th Cir. 2012); see Senske v. Sybase, Inc., 588

F.3d 501, 510 (7th Cir. 2009). “The proposed comparator must be similar

enough to permit a reasonable juror to infer, in light of all the circumstances,


                                        9
that an impermissible animus motivated the employer’s decision.” Coleman,

667 F.3d at 841. This is usually a fact question, but summary judgment is

appropriate when no reasonable factfinder could find that plaintiffs have met

their burden. Id. at 846–47.

      IU Health argues that there is no evidence of a younger, similarly

situated employee. Dkt. 37 at 18–19. Ms. Seneff proposes as a comparator an

ultrasound technologist, B.M., who was younger than forty and received formal

progressive discipline for misconduct before being terminated—unlike Ms.

Seneff, who was promptly fired after the incident with Ms. Davis. Dkt. 39 at

28–29.

      But to be a comparator, the other employee “must be similar enough that

differences in their treatment cannot be explained by other variables, such as

distinctions in their roles.” Senske, 588 F.3d at 510. While the Court must

conduct a “flexible, common-sense” examination of all relevant factors, “[i]n the

usual case a plaintiff must at least show that the comparators (1) dealt with

the same supervisor, (2) were subject to the same standards, and (3) engaged

in similar conduct” without circumstances that distinguish the employer’s

treatment. Id. at 846-847 (citation and quotations omitted). Here, Ms. Seneff

and the proposed comparator were not subject to the same standards and did

not engage in similar conduct.

      Regarding “same standards,” as a Team Leader, Ms. Seneff was a

supervisor while B.M. was not. See Coleman, 667 F.3d at 849 (“[A] would-be

comparator’s professional role may be so different from the plaintiff’s as to


                                        10
render the comparison effectively useless.” (quotation and citation omitted)).

That supervisory role gave Ms. Seneff responsibility over her employees’ work

quality, evaluations, scheduling, training, and discipline. Dkt. 38-1 at 5–6

(Seneff Dep. at 23–27). In turn, IU Health “was entitled to”—and did—hold Ms.

Seneff to higher expectations, including expectations governing interactions

with subordinate employees. Dkt. 39-17 at 39 (McDougall Dep. at 81); Senske,

588 F.3d at 510 (finding that lower-ranking employees were not comparators

because the employer “was entitled to hold [them] to lower standards”). Ms.

Seneff and B.M. thus were not subject to the same employee standards.

      Regarding “similar conduct,” the “critical question” is whether the

plaintiff and the proposed comparator engaged in conduct of similar

seriousness. Coleman, 667 F.3d at 848, 851. Ms. Seneff made a subordinate

employee cry twice. B.M. did not meet performance expectations, missed work,

disappeared at work, worked while intoxicated, and struggled with substance

abuse. Dkt. 39-16 at 76–80 (Seneff Dep. at 176–80). Ms. Seneff argues that

B.M.’s misconduct was “worse” than her own conduct preceding her

termination, dkt. 39 at 29, but this misses the point. The standard is whether

their misconduct is “sufficiently analogous.” Kuttner v. Zaruba, 819 F.3d 970,

976 (7th Cir. 2016).

      It’s not. The issue in Ms. Seneff’s situation was how she treated a

subordinate—something unrelated to B.M.’s misconduct since B.M. was not a

supervisor and had none of the accompanying responsibilities. Comparing

wholly unrelated and categorically dissimilar misconduct cannot satisfy this


                                       11
part of the analysis. See Kuttner, 819 F.3d at 976; Patton v. Indianapolis Pub.

Sch. Bd., 276 F.3d 334, 338 (7th Cir. 2002) (“[T]here is no reason to equate

sexual harassment allegations . . . with allegations about mismanagement of

the transportation system of the entire school district.”); cf. Skiba, 884 F.3d at

724. The differences are too great to imply intentional discrimination. See

Bates v. City of Chicago, 726 F.3d 951, 955 (7th Cir. 2013).

      Ms. Seneff cannot use B.M. as a “comparator” because they were not

subject to the same standards and did not engage in similar conduct. They

share too few common factors “to allow for a meaningful comparison in order to

divine whether intentional discrimination was at play.” Bates, 726 F.3d at 955

(citation and quotation omitted). Therefore, any differences between how IU

Health handled the discipline of B.M. and how IU Health handled the discipline

of Ms. Seneff cannot support an inference that her age was the real reason IU

Health terminated Ms. Seneff’s employment. No reasonable factfinder could

find that Ms. Seneff met her burden on this issue, Coleman, 667 F.3d at 846–

47, so no triable issue of fact exists under the McDonnell Douglas framework. 3

                                      IV.
                                   Conclusion

      IU Health’s motion for summary judgment, dkt. [36], is GRANTED. Final

judgment will issue in a separate entry.

SO ORDERED.

3Because Ms. Seneff has not shown the comparator element of her prima facie
case, the Court “need not concern” itself with burden shifting or pretext, or
with the other elements of the prima facie case. Carson, 865 F.3d at 536;
accord Fleishman, 698 F.3d at 609.


                                        12
Date: 5/3/2019




Distribution:

Kathleen Ann DeLaney
DELANEY & DELANEY LLC
kathleen@delaneylaw.net

Laurie E. Martin
HOOVER HULL TURNER LLP
lmartin@hooverhullturner.com

Amanda L.B. Mulroony
HOOVER HULL TURNER LLP
amulroony@hooverhullturner.com

Christopher S. Stake
DELANEY & DELANEY LLC
cstake@delaneylaw.net

Kristofer Wilson
HOOVER HULL TURNER LLP
kwilson@hooverhullturner.com




                                 13
